Citation Nr: 0614010	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  99-10 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska

THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat
REMAND

The veteran retired from active military service in April 
1983, with more than 20 years service.  

This case comes to the Board of Veterans' Appeals (Board) 
from RO rating decisions.  Most recently, in March 2005 the 
Board denied (in pertinent part) service connection for a 
stomach disability and headaches.  In January 2006, the 
United States Court of Appeals for Veterans Claims (CAVC) 
vacated the decision and remanded the claims pursuant to a 
joint motion.  This appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  (In 
March 2005, the Board also remanded claims for service 
connection for a heart disability and for hay fever, and 
these issues remain on appeal).  

General considerations

VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  VA has not yet sent 
the veteran a letter specifically requesting or telling him 
to provide any evidence in his possession that pertains to 
his claims.  VA has also not provided him with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
should be done on remand.  

Stomach disability

During his active duty and service in the National Guard, the 
veteran routinely denied any history of stomach, liver, 
intestinal, or gallbladder trouble (including gallstones).  
However, while on active duty in June 1971, he sought 
outpatient treatment for upset stomach and was given 
medication.  No findings of any specific stomach or gall 
bladder disability was made at this visit, or in the other 
service medical records.  

A March 2004 addendum to a February 2004 VA examination 
report noted that a CT scan of the abdomen included an 
impression of diverticulosis.  A VA examination is necessary 
for an etiology opinion.

Headaches 

In its September 2003 remand, the Board instructed that the 
veteran be provided both an ear, nose, throat, and audiology 
examination and a neurological examination to determine the 
nature and etiology of his headaches.  The examiners were to 
consult, as necessary, to arrive at a joint conclusion.  On 
remand, however, only a general medical examination report 
(dated in February 2004) addressed the veteran's claim.  New 
examinations are therefore required.  

Furthermore, a CT scan of the paranasal sinuses was ordered 
in February 2004 to "further elucidate [a] possible 
etiological cause of the veteran's tension type headaches as 
being more related to a chronic sinus disease."  Following 
review of this examination, the examiner diagnosed chronic 
maxillary and ethmoid sinus disease, but did not address 
whether the veteran's headaches were related to this 
disability.  The VA examiner also diagnosed the veteran as 
having seasonal hay fever.  The claim for service connection 
for hay fever has already been remanded for an etiology 
opinion.  Because the veteran might ultimately be service 
connected for hay fever (or another sinus condition), an 
opinion is necessary regarding the relation between the 
veteran's headaches and any sinus condition.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter discussing 
what information and evidence not of 
record is necessary to substantiate his 
claims, what information and evidence VA 
will seek to provide, and what 
information and evidence he is expected 
to provide. Invite him to submit all 
pertinent evidence in his possession 
pertaining to the claims.  Additionally, 
provide him with notice of the type of 
evidence necessary to establish a 
disability rating or effective date for 
the disabilities on appeal.

2.  Schedule a VA general medical 
examination.  Ask the examiner to review 
the veteran's service medical records and 
conduct all necessary special studies or 
tests, including x-rays.  Request that 
the examiner answer the following 
questions: 

Does the veteran currently have a 
stomach disability, to include 
diverticulosis?  If so, please 
review the service medical records 
(particularly the June 1971 
treatment for upset stomach).  Is it 
at least as likely as not (i.e., at 
least a 50 percent probability) that 
the veteran's current stomach 
disability had its onset in service?   

3.  Schedule an ear, nose, throat, and 
audiology examination and a neurological 
examination to determine the nature and 
etiology of the veteran's headaches.  The 
examiners should consult, as necessary, 
to arrive at a joint conclusion.  Ask the 
examiners to review the veteran's service 
medical records and conduct all necessary 
special studies or tests, including x-
rays.  Request that the examiners answer 
the following questions: 

Does the veteran currently have a 
headache disability?  If so, is it 
at least as likely as not that the 
headache disability had its onset in 
service or is secondary to or 
aggravated by any diagnosed sinus 
disability, to include hay fever?   

4.  Thereafter, if the claims for service 
connection remain denied, provide the 
veteran and his representative with a 
supplemental statement of the case 
summarizing the evidence and analyzing 
all pertinent legal authority.  Allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on these remanded matters, which require expeditious 
handling.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).

